Title: From James Madison to Isaac Winston, 3 December 1818
From: Madison, James
To: Winston, Isaac


Dr. Sir
Decr. 3. 1818
Your servant has delivered your favor of Novr. Seventy dollars paid in advance, (equa⟨l⟩ to more than 74) is I really think a very high pric⟨e⟩ for a year’s labour of such hands as Charles & Spotswood, and beyond a fair proportion to the better hands. Under existing circumstances ho⟨we⟩ver Eddins is disposed to retain them rather ⟨than?⟩ look out for others. I acquiese therefore in you⟨r⟩ terms. The other two will remain of course on th⟨e⟩ terms already settled—I am sorry the Augur cannot be sent by the Bearer. It was lent some time ago to Govr. Barbour and has not been returned. If desired it can be sent on any future occasion offering.
We are all well and will be happy if ⟨you⟩r approach towards us shall have the effect ⟨you⟩ authorize us to hope from it being always most affecy
J. Madison
Dolly will write a few lines if permitted by her Company; & her engagement in equipping ⟨m⟩e for an excursion as far as Monticello ⟨wh⟩ither I shall be accompanied by Dr. Eustis.
